COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Robert James Harrell v. Ashleigh Chantell Boston-Davis
Appellate case number:      01-21-00108-CV
Trial court case number:    2020-42604
Trial court:                280th District Court of Harris County

       The record in this appeal was due in this Court on March 22, 2021. See TEX. R.
APP. P. 35.1(a). After being notified by the Clerk of this Court that the clerk’s record was
past due, the clerk’s record was filed on May 3, 2021; however, a reporter’s record has not
been filed.
       On March 25, 2021, the Clerk of this Court notified appellant, Robert James Harrell,
that the court reporter responsible for preparing the reporter’s record had not filed a
reporter’s record because appellant had not paid or made arrangements to pay the fee for
preparation of the reporter’s record. See TEX. R. APP. P. 37.3(c). The Clerk further notified
appellant that unless he submitted written evidence that he had paid, or made arrangements
to pay, for preparation of the reporter’s record by April 26, 2021, the Court may require
appellant to file his brief and consider the appeal without a reporter’s record. See TEX. R.
APP. P. 37.3(c). Appellant has not responded to the Clerk’s March 25, 2021 notice.
       Accordingly, the Court will consider and decide those issues or points that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3. Appellant’s brief is
due to be filed no later than thirty days from the date of this order. See TEX. R. APP.
P. 38.6(a), (d).
       It is so ORDERED.

Judge’s signature: ___/s/ Amparo Guerra________
                    Acting individually  Acting for the Court

Date: _July 20, 2021_____________________